DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                          EXAMINER’S AMENDMENT
2. An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

Authorization for this examiner's amendment was given in a telephone interview with Michael Curley on 02/08/2022. The application has been amended as follows:

   1.	(Currently amended) A method of authenticating a physically unclonable function (PUF), comprising:
	generating a PUF challenge by a method comprising:
generating a first data stream encoding ternary states for a plurality of addressable cells of the PUF, the ternary states corresponding to 0, 1 or X states;
	selecting a subset of the addressable cells reflected in the first data stream having 0 or 1 states, and for the selected cells, changing the encoded state to an X state, resulting in a second data stream encoding ternary states corresponding to 0, 1 and X states;
	storing the second data stream, 
 receiving a data stream generated by measuring PUF responses;
	comparing the second data stream to the received data stream, and;
authenticating a PUF on the basis of the comparison 

8.	(Currently amended) The method of claim 1, wherein authenticating the PUF on the basis of the comparison 
identifying the locations of PUF cells corresponding to cells in the second data stream having 0 or 1 states;
measuring a response of the identified PUF cells to determine their state, and
comparing the states of the identified PUF cells with the states of corresponding cells in the second data stream.

                                                     Allowance Subject Matter
3. Claims 1-12 are allowed.

4. The following is an examiner's statement of reasons for allowance:

The closest prior art of record are:

Kim et al. (US 10,771,268) discloses an apparatus for generating digital values to provide a random digital value. The apparatus may generate the digital value based on a semiconductor process variation. The apparatus may include a generating unit to generate a plurality of digital values, based on the semiconductor process variation, and a processing unit to process the digital values and to provide a first digital value. The generating unit may include a plurality of physically unclonable functions (PUFs). A parameter may be differently applied to the PUFs, and the PUFs may generate the digital values.

Cambou et al. (US 2018/0343130) discloses the method involves determining multiple cells in a PUF that correspond to a response by an addressable PUF generator (APG). A parameter is 

Guajardo Merchan et al. (US 2011/0215829) discloses a method of generating a response to a physically unclonable function, said response being uniquely representative of the identity of a device having challengeable memory, the memory comprising a plurality of logical locations each having at least two possible logical states, the method comprising applying a challenge signal to an input of said memory so as to cause each of said logical locations to enter one of said two possible logical states and thereby generate a response pattern of logical states, said response pattern being dependent on said physically unclonable function which is defined by, the physical characteristics of said memory, the method further comprising reading out said response pattern.

Kepa et al. (US 2019/0213359) discloses the method involves generating a random number sequence from a true random number generator to produce secret information. The secret information is stored in an on-chip secure storage e.g. battery-backed RAM. The secret information is encrypted to generate an encrypted message in a device and using public key encryption. The encrypted message is transmitted to a third-party system. Monitoring is commenced on system startup by a tamper detection circuit to detect tamper events. A built-in self-test (BIST) is performed on the device prior to commencing monitoring by the tamper detection circuit. A verified boot of the processor is commenced on a platform prior to system 

Cambou et al. (US 2018/0343129) discloses the method involves determining cells in a physically unclonable function (PUF) that correspond to challenge by an addressable PUF generator (APG). Parameter for each cell in the cells in the PUF that correspond to the challenge is measured by the APG. Zero to each cell in the cells in the PUF that correspond to the challenge with parameter below predetermined range is assigned by the APG. X is assigned to each cell in the cells in the PUF that correspond to the challenge with parameter within the predetermined range by the APG. Each cell in the cells in the PUF that correspond to the challenge with parameter above the predetermined range is assigned by the APG.

However, none of the prior art of record alone or in combination teaches or suggest: “selecting a subset of the addressable cells reflected in the first data stream having 0 or 1 states, and for the selected cells, changing the encoded state to an X state, resulting in a second data stream encoding ternary states corresponding to 0, 1 and X states;……. receiving a data stream generated by measuring PUF responses; comparing the second data stream to the received data stream, and authenticating a PUF on the basis of the comparison”, as recited by the amended independent claim 1.

Although the references cited above are relevant to certain claim limitations, all the claim limitations of the present claims would not have been obvious over such references and thus are patentable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREENA T CATTUNGAL whose telephone number is (571)270-0506. The examiner can normally be reached Mon-Fri: 7:30 AM-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREENA T CATTUNGAL/Primary Examiner, Art Unit 2431